PER CURIAM.
Edwin Lupton argues the trial court erred in revoking his probation for failing to appear for a urinalysis test. We affirm the revocation because there was competent evidence that Lupton willfully failed to appear for the test. However, we remand this ease to the trial court to correct the judgment and sentence by deleting the statement that the defendant “admitted guilt.” In all other respects, the judgment and sentence are affirmed.
PARKER, A.C.J., and ALTENBERND and QUINCE, JJ., concur.